184 F.2d 842
ATLANTIC COAST LINE R. CO.v.SOFFER et al.
No. 13092
United States Court of Appeals, Fifth Circuit.
Oct. 30, 1950.

S. E. Simmons, St. Petersburg, Fla., for appellant.
A. S. Bradley, Wm. C. Kaleel, St. Petersburg, Fla., for appellees.
Before HUTCHESON, Chief Judge, and HOLMES and BORAH, Circuit Judges.
HOLMES, Circuit Judge.


1
These are consolidated appeals from judgments upon jury verdicts; our jurisdiction rests solely upon diversity of citizenship; and our decision herein is governed by the laws of Florida, since the litigation was the result of a grade-crossing accident that occurred in Florida.  The complaint alleged negligence on the part of the defendant; the answer denied the allegation of defendant's negligence, and alleged negligence on the part of the driver of the automobile.  The verdict in one case was for $1,000; in the other, for $5,000.  The appellant contends that both verdicts should have been directed in its favor.


2
The appellant claims that the appellees' negligence was the sole proximate cause of the injury; the verdicts of the jury, which are supported by substantial evidence, establish the fact that both parties were negligent, but that the negligence of neither was willful or wanton.  Upon the facts in evidence, we think the question of proximate cause was for the jury, and that we are not warranted in disturbing their verdicts.  Accordingly, the judgments appealed from are


3
Affirmed.